DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2016/0204263) in view of Kim (US 2014/0197377) and Curatola (US 2011/0018065).
Regarding claim 1,  Mukherjee discloses a semiconductor device, comprising: a channel region (Figs.3-7, numeral 135A-C; 208) disposed over a substrate (110); a source/drain region (214/216) connected to the channel region and disposed over the substrate ([0022]); and a gate structure disposed over the channel region and including a gate dielectric layer (220) disposed over the channel region ([0021]); and a gate 
Mukherjee does not explicitly disclose (1) that each of the core regions has a cross section having rounded corners; (2) a second shell is disposed on an outer surface of the first shell.
Regarding element (1), Kim however discloses that each of the core regions has a cross section having rounded corners (Fig.6, numeral 602A).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Mukherjee with Kim to have the core regions has a cross section having rounded corners for the purpose of providing nanowires with reduced dimensions (Kim, [0069]).
Regarding element (2), Curatola however discloses a second shell (Fig.2E, numeral 40) is disposed on an outer surface of the first shell (30).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Mukherjee with Curatola to have a second shell is disposed on an outer surface of the first shell for the purpose of subsequent growing of a high quality oxide layer, and to avoid the formation of parasitic conductive channels (Curatola, [0036]).
Regarding claim 2, Mukherjee does not disclose that a minimum width of the first shell between adjacent core regions is smaller than a width of each of the adjacent core regions.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust a minimum width of the first shell between adjacent core regions for the purpose of achieving  a larger device volume is achieved that enables higher performance.
Regarding claim 3, Mukherjee in view of Curatola does not disclose a top of the second shell has a triangular peak.
Mukherjee however discloses that a selection of a shape of the shells regions is generally not constrained ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust a minimum width of the first shell between adjacent core regions for the purpose of achieving  a larger device volume is achieved that enables higher performance.
Regarding claim 4, Mukherjee discloses the core region has a square shape having rounded in the cross section 35DM_US 156713815-1.095714.0832Attorney Docket No. 095714-0832P20160984US02 (Fig.4-6; [0018]).
Regarding claim 5, Curatola  discloses the core regions  (20’) are made of a SiGe semiconductor ([0031]), the first shell  (30) is made of a Ge epitaxial layer ([0033]) the second shell  (40) is made of a Si epitaxial layer ([0036]) (Fig.2E).
Regarding claim 6, Mukherjee in view of Feng does not explicitly disclose the core regions are made of Si1-x Gex, where x in a range from 0.1 to 0.6, the first shell is made of Si1-y Gey, where y in a range of 0.6 to 1.0, and the second shell is made of 
Si1-zGez, where z is in a range from 0 to 0.4.

	It would be therefore obvious to one of ordinary skill in the art at the time the invention was filed to optimize the concentration of Si and Ge in the core region, first shell and the second shell for the purpose of improving a carrier mobility of the nanowire channel (Curatola, [0025]).
Regarding claim 7 Mukherjee in view of Curatola does not explicitly disclose the core regions are made of Si1-x Gex, where x in a range from 0.25 to 0.45, the first shell is made of Si1-y Gey, where y in a range of 0.8 to 1.0, and the second shell is made of 
Si1-zGez, where z is in a range from 0 to 0.2.
Curatola however discloses that concentration of Si and Ge in the core region, first shell and the second shell can be adjusted to achieve desired  band gap misalignment in this device is given by the energy gap difference between the Si channel and the SiGe confinement layer ([0042]).
	It would be therefore obvious to one of ordinary skill in the art at the time the invention was filed to optimize the concentration of Si and Ge in the core region, first shell and the second shell for the purpose of improving a carrier mobility of the nanowire channel (Curatola, [0025]).
Regarding claim 8.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Ching (US 2016/0240652).
Regarding claim 20, Mukherjee discloses a semiconductor device, comprising: a channel region (Figs.2-7; numeral 135A-135C; 205A-205C;  208) disposed over a substrate (110); a source/drain region (214/216) ([0022]) connected to the channel region and disposed over the substrate (110); and a gate structure disposed over the channel region and including a gate dielectric layer (220) disposed over the channel region (205A-205C); and a gate electrode layer (224) disposed on the gate dielectric layer (220), wherein:   the channel region includes a core regions (205A-205C), which are vertically arranged semiconductor wires along a vertical direction normal to an upper surface of the substrate, and one or more shell regions (207), a cross sectional shape of each of the core regions has a rectangular shape (Figs. 5, 6)
Mukherjee does not disclose that a rectangular shape has rounded corners and having vertical sides in the vertical direction longer than horizontal sides in a horizontal direction perpendicular to the vertical direction. Mukherjee however discloses that the shape of the core region can be adjusted to gain the larger volume and current capacity of a corresponding cladding layer ([0017]).  And Ching discloses that a rectangular shape has rounded corners and having vertical sides in the vertical direction longer than horizontal sides in a horizontal direction perpendicular to the vertical direction (Fig. 23, numeral 26).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Mukherjee with Ching to have semiconductor wired with a rectangular shape having rounded corners and having vertical sides in the .
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the channel region further includes a third shell having different composition than the second shell and disposed over the second shell as required by claim 10.
The search of the prior art does not disclose or reasonably suggest the source/drain region includes a source/drain fin structure having a multi-layer structure of first semiconductor layers, which continuously extend from the core regions and second semiconductor layers made of a different material than the one or more shell regions and alternately stacked as required by independent claim 14.
Claims 15-19 are allowable due to their dependence on allowable claim 14.
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not fully persuasive. 
Applicant’s arguments that Mukherjee (US 2016/0204263) in view of Kim (US 2014/0197377) and Curatola (US 2011/0018065) does not disclose that the first shell wraps each of the core regions and is continuously formed on the core regions thereby connecting the core regions, and the second shell is disposed on an outer surface of the first shell, as recited by claim 1 are not persuasive because of the following reasons.
First, Mukherjee discloses that outer shells (207) are continuously formed around core regions (205) (Fig. 7).  Second, although Mukherjee does not disclose the second shell is disposed on an outer surface of the first shell, Curatola discloses a second shell (Fig.2E, numeral 40) is disposed on an outer surface of the first shell (30).  It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Mukherjee with Curatola to have a second shell is disposed on an outer surface of the first shell for the purpose of subsequent growing of a high quality oxide layer, and to avoid the formation of parasitic conductive channels (Curatola, [0036]).
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to claims 14-19 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891